Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered December 9, 1998, convicting him of murder in the second degree (two counts), attempted robbery in the first degree (two counts), and burglary in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement authorities.
Ordered that the judgment is affirmed.
The defendant was not arrested in violation of Payton v New York (445 US 573) (see, People v Rosario, 186 AD2d 598; People v Ross, 158 AD2d 560; People v Roe, 136 AD2d 140, affd 73 NY2d 1004). Accordingly, the hearing court properly denied suppression of the defendant’s statements on that ground (see, People v Rosario, supra; People v Ross, supra).
The defendant’s remaining contentions are without merit. Ritter, J. P., S. Miller, Goldstein and Smith, JJ., concur.